                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  WESTERN DIVISION

                                                  )
 IN RE:                                           )
                                                  )        Case No. 19-70152
 SOUTHFRESH AQUACULTURE, LLC,                     )
                                                  )        Chapter 11
          Debtor.                                 )

              NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST HEARING

 PLEASE TAKE NOTICE THAT, if you object to the below described motion (hereinafter defined as
 the “Second Critical Vendors Motion”) or this order, you must file an objection with the Clerk of Court
 (an “Objection”) by March 15, 2019 (the “Objection Deadline”), and you must serve the Objection on the
 movant and all other appropriate persons.

 PLEASE TAKE FURTHER NOTICE THAT Objections must be filed with the Clerk of Court
 electronically, by hand delivery, or by mail. The Clerk’s office is located at 2005 University Boulevard,
 Room 2300, Tuscaloosa, Alabama 35401. If you mail your Objection to the Clerk’s office, you must send
 the Objection in time for the Clerk’s office to receive your Objection by the Objection Deadline. The
 court will not consider untimely Objections.

 PLEASE TAKE FURTHER NOTICE THAT, if you timely file and serve an Objection, the Court will
 hold a final hearing on the Motion and your Objection on March 28, 2019 at 1:30 p.m. in Room 2600,
 United States Courthouse, 2005 University Boulevard, Tuscaloosa, Alabama 35401 (the “Final
 Hearing”); this order shall be treated as an interim order only; and the burden of proof with respect to the
 appropriateness of the relief requested in the Motion shall remain with the movant. If there are no timely
 Objections, this order shall be considered a final order on the Second Critical Vendors Motion on March
 16, 2019, and the Final Hearing will be cancelled.

 PLEASE TAKE FURTHER NOTICE THAT this order does not extend or otherwise affect the
 February 28, 2019 deadline for filing objections to the Court’s prior Order (i) Authorizing the Payment of
 Critical Vendor Claims and (ii) Granting Related Relief (Doc. 29) (the “Initial Order”), which authorized
 the Debtor to pay Critical Vendor Claims (as said term is defined in the Initial Order) of up to
 $1,090,000.00. If no interested party files an objection to the Initial Order (or the motion referenced
 therein) by February 28, 2019, the Initial Order shall be considered a final (appealable) order on March 1,
 2019, and payments made pursuant thereto shall be considered approved on a final basis. Objections to
 the Second Critical Vendors Motion or this order shall be considered objections to the Additional Critical
 Vendor Payments (as hereinafter defined) only, not the propriety of any payment of a Critical Vendor
 Claim made pursuant to the Initial Order.

 PLEASE TAKE FURTHER NOTICE THAT transfers made pursuant to this order prior to this order
 becoming a final, non-appealable order may be subject to avoidance under 11 U.S.C. § 549, but financial
 institutions that receive, process, honor, or pay checks, ACH transfers, or other items payable through,
 drawn, or directed to a bank account of the above-named debtor in the good faith belief that the court
 hereby has authorized such check or other item to be honored (either on an interim or final basis) shall not
 be deemed liable to the debtor or the debtor’s estate on account of such check or item.




 04753981.1

Case 19-70152-JHH11           Doc 81    Filed 02/21/19 Entered 02/21/19 09:35:23                  Desc Main
                                       Document     Page 1 of 6
                       ORDER (I) AUTHORIZING THE PAYMENT OF
              CRITICAL VENDOR CLAIMS, AND (II) GRANTING RELATED RELIEF

          This matter is before the court on the motion (the “Second Critical Vendors Motion”)1 of the

 above-captioned debtor and debtor in possession (the “Debtor”) for entry of an order (this “Order”),

 (i) authorizing, but not directing, the payment of critical vendor claims, and (ii) granting related

 relief, all as more fully set forth in the Second Critical Vendors Motion; and it appearing that this

 Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that

 this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that this Court may

 enter a final order on the Second Critical Vendors Motion consistent with Article III of the United

 States Constitution; and it appearing that venue of this proceeding and the Second Critical

 Vendors Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it

 appearing that notice of the expedited hearing on the Second Critical Vendors Motion held

 February 19, 2019 (the "Expedited Hearing"), was appropriate under the circumstances and that

 notice of the opportunity to object to the Second Critical Vendors Motion, and to request a Final

 Hearing as set forth herein is sufficient; and this Court having reviewed the Second Critical

 Vendors Motion and having heard and considered the statements and evidence offered in support

 of the relief requested in the Second Critical Vendors Motion at the Expedited Hearing; and this

 Court having determined that the legal bases approved in the Initial Order and the factual bases

 set forth in the Second Critical Vendors Motion and at the Expedited Hearing establish just cause

 for the relief granted herein; and based upon the filings, evidence, and all other matters before the

 Court, including the Initial Order, and for the reasons stated on the record of the Expedited

 Hearing, it is ORDERED,:


 1
  Capitalized terms used herein but not otherwise defined have the meanings ascribed to them in the Second Critical
 Vendors Motion.


 04753981.1                                              2
Case 19-70152-JHH11            Doc 81     Filed 02/21/19 Entered 02/21/19 09:35:23                     Desc Main
                                         Document     Page 2 of 6
          1.    The Second Critical Vendors Motion is GRANTED as set forth herein.

          2.    The Debtor is authorized, but not directed, in the reasonable exercise of its business

 judgment, to pay all or part of, and discharge, on a case-by-case basis, additional Critical Vendor

 Claims in an amount not to exceed $380,000.00 (each, an “Additional Critical Vendor Payment,”

 and collectively, the "Additional Critical Vendor Payments"). For the avoidance of doubt, this

 amount is in addition to the Critical Vendors Cap set forth in the Critical Vendors Motion as

 approved in the Initial Order.

          3.    In return for making any Additional Critical Vendor Payment pursuant to this Order,

 the Debtor will obtain an agreement from any party receiving such Additional Critical Vendor

 Payment to provide goods and/or services to the Debtor on Customary Trade Terms (as defined in

 the Initial Order) between the Debtor and the claimant. Further, any party that accepts or has

 accepted an Additional Critical Vendor Payment from the Debtor and has notice of this Order shall

 be deemed to agree to continue supplying goods and/or services to the Debtor on Customary Trade

 Terms if the party does not timely file an Objection hereto.

          4.    If any party accepts an Additional Critical Vendor Payment but does not continue

 supplying goods and/or services to the Debtor in accordance with the Customary Trade Terms, the

 Debtor may, pursuant to section 549 of the Bankruptcy Code, demand the return of, and take any

 and all appropriate steps to recover from such party, any Additional Critical Vendor Payment made

 to it on account of its pre-petition claim (each, a “Reversed Payment”), and upon recovery of such

 Reversed Payment by the Debtor, any prepetition claim of such party shall be reinstated as if the

 Additional Critical Vendor Payment had not been made; provided, that if an outstanding post-

 petition balance is due from the Debtor to the party who received the Reversed Payment, (i) the

 Debtor may elect to re-characterize and apply any payment made to such party as an Additional




 04753981.1                                        3
Case 19-70152-JHH11         Doc 81    Filed 02/21/19 Entered 02/21/19 09:35:23             Desc Main
                                     Document     Page 3 of 6
 Critical Vendor Payment pursuant to this Order to such outstanding post-petition balance, and (ii)

 such party will be required to repay to the Debtor any amount of the Reversed Payment that exceeds

 the post-petition obligations then outstanding without the right of any setoffs, claims, provisions for

 payment of any claims, or otherwise.

          5.    The banks and financial institutions on which checks were drawn or electronic

 payment requests made in payment of Additional Critical Vendor Payments approved herein are

 authorized and directed to receive, process, honor, and pay all such checks and electronic payment

 requests when presented for payment, and all such banks and financial institutions are authorized to

 rely on the Debtor’s designation of any particular check or electronic payment request as approved

 by this Order. Financial institutions that receive, process, honor, or pay checks, ACH transfers, or

 other items payable through, drawn, or directed to a bank account of the Debtor in the good faith

 belief that the court hereby has authorized such check or other item to be honored on either an

 interim or final basis shall not be deemed liable to the Debtor or the Debtor’s estate on account of

 such check or item.

          6.    The Debtor is authorized to issue post-petition checks, or to effect post-petition fund

 transfer requests in making Additional Critical Vendor Payments, in replacement of any checks or

 fund transfer requests that are dishonored as a consequence of this chapter 11 case with respect to

 the pre-petition Critical Vendor Claim owed to the party receiving such Additional Critical Vendor

 Payment.

          7.    The terms and conditions of this Order are immediately effective and enforceable

 upon its entry, and the Debtor may immediately authorize the Additional Critical Vendor Payments;

 provided, however, if an interested party files an Objection by the Objection Deadline, the Order

 shall be treated as an interim order only, and the burden of proof with respect to the appropriateness




 04753981.1                                        4
Case 19-70152-JHH11         Doc 81    Filed 02/21/19 Entered 02/21/19 09:35:23               Desc Main
                                     Document     Page 4 of 6
 of the Additional Critical Vendor Payments requested in the Second Critical Vendors Motion shall

 remain with the Debtor at the Final Hearing. If there are no timely Objections, this order shall be

 considered a final order on the Second Critical Vendors Motion on March 16, 2019, and the Final

 Hearing will not be held.

          8.     The Debtor is authorized to take all actions necessary to effectuate the relief granted

 in this Order in accordance with the Second Critical Vendors Motion.

          9.     Notwithstanding anything to the contrary in this Order, any payment made (or to

 be made) and any authorization contained in this Order shall be subject to the terms, conditions,

 limitations, and requirements of any interim order concerning post-petition secured financing and

 any subsequently issued final order concerning post-petition secured financing entered by the

 Court.

          10.    This Court retains jurisdiction with respect to all matters arising from or related to

 the implementation, interpretation, and enforcement of this Order.

          11.    Not later than February 22, 2019, the Debtor shall serve a copy of this Order on the

 service parties identified in the Second Critical Vendors Motion and all other creditors and parties in

 interest included on the list of creditors filed in this case pursuant to 11 U.S.C. § 521(a)(1)(A) by

 United States First Class Mail, hand delivery, overnight courier, electronic mail, or facsimile, and

 promptly file proof of such service in the case.

          DONE this the 21st day of February 2019.

                                                        /s/ JENNIFER H. HENDERSON
                                                        UNITED STATES BANKRUPTCY JUDGE

 Order Prepared by: Ryan D. Thompson

 /s/ Ryan D. Thompson
 J. Leland Murphree
 Jayna P. Lamar


 04753981.1                                         5
Case 19-70152-JHH11          Doc 81    Filed 02/21/19 Entered 02/21/19 09:35:23              Desc Main
                                      Document     Page 5 of 6
 Ryan D. Thompson
 Evan N. Parrott
 Wes Bulgarella

 Proposed Counsel to the Debtor

 MAYNARD, COOPER & GALE, P.C.
 1901 Sixth Avenue North,
 2400 Regions/Harbert Plaza
 Birmingham, AL 35203
 (205) 254-1000
 lmurphree@maynardcooper.com
 jlamar@maynardcooper.com
 rthompson@maynardcooper.com
 eparrott@maynardcooper.com
 wbulgarella@maynardcooper.com




 04753981.1                                 6
Case 19-70152-JHH11      Doc 81    Filed 02/21/19 Entered 02/21/19 09:35:23   Desc Main
                                  Document     Page 6 of 6
